Citation Nr: 1601583	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a right hand and finger condition, to include as secondary to service-connected degenerative joint disease (DJD) of the right shoulder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 20 percent for DJD of the right shoulder.

4.  Entitlement to an initial compensable rating for tension headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Carol B. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and September 1981 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Nashville, Tennessee, in October 2010 and April 2014, respectively.  Jurisdiction over these matters currently resides with the RO in Winston-Salem.  In October 2015, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.

In light of the evidence of record, the Board has recharacterized the claim for service connection for a right hand condition as a claim for service connection for a right hand and finger condition, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

During his October 2015 Board hearing and in a November 2015 statement, the Veteran asserted that he is entitled to service connection for the following: right hip condition; right knee condition; right knee scar; sinusitis; frostbite of the bilateral feet; concussion, to include as secondary to a motor vehicle accident; seizures; hypertension; erectile dysfunction, to include as secondary to hypertension; and posttraumatic stress disorder, to include as secondary to a motor vehicle accident.  The Veteran also requested a temporary total rating with regard to right hand and right shoulder surgeries.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to an initial rating in excess of 20 percent for DJD of the right shoulder; (3) entitlement to an initial compensable rating for tension headaches; and (4) entitlement to a TDIU.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's current right hand and finger disability is related to his active service injuries.


CONCLUSION OF LAW

The criteria for service connection for a right hand and finger disability are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a right hand and finger condition.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran's service treatment records (STRs) include a June 1983 report of medical examination that indicates the Veteran's upper extremities were normal at that time.  He reported in a contemporaneous report of medical history that he broke four fingers on his right hand while in Germany in May 1979, endorsed that he did not have any bone, joint or other deformity at that time, and the reviewing clinician noted that the Veteran did not have any residuals with regard to his reported fracture.  Notably, the service treatment records for the Veteran's period of service prior to 1981, have not been located.  

His STRs include an August 1985 report that the Veteran had pain and swelling in the fifth digit of his right hand after wrestling.  An x-ray revealed that the Veteran did not sustain a fracture or dislocation.  In February 1986, the Veteran put out a fire on another soldier with his right palm and a clinician noted that he had a burn and a blister.  In a subsequent STR, a clinician noted that the Veteran was negative for blisters and had good capillary refill.  Separately, his records show the Veteran injured his right shoulder in a 1984 fall, and a 1985 automobile accident.  

Additionally, an October 1986 report of medical examination indicates that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in the "P" (physical capacity or stamina) and "U" (upper extremities) categories in the October 1986 examination report.  Further, a contemporaneous report of medical history documents the Veteran's endorsement that he did not have any bone, joint or other deformity at that time, and his report that he was in good health.  The reporting clinician noted that the Veteran did not have any sequelae from right hand and arm injuries that he sustained during automobile accidents.

In April 2014, a VA examiner diagnosed the Veteran with right hand strain and reported that the Veteran has limited or painful motion in his right index, long, and ring fingers.  The examiner opined that it is less likely than not that the Veteran's current right hand and finger condition is due to or the result of his service-connected right shoulder disability because the hand and finger condition is distinct and separate from the shoulder condition.  The examiner also opined, however, that it is at least as likely as not that the Veteran's hand and finger condition developed secondary to injuries noted in service.  Thereafter, a VA clinician noted in February 2015 that an x-ray revealed an impression of degenerative changes in the right hand.

The evidence set out above stands in equipoise concerning whether the Veteran's current right hand and finger disability had its onset during service and, resolving any doubt in the Veteran's favor, the Board concludes that service connection is warranted.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a right hand and finger disability is granted.


REMAND

The following issues remain before the Board: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to an initial rating in excess of 20 percent for DJD of the right shoulder; (3) entitlement to an initial compensable rating for tension headaches; and (4) entitlement to a TDIU.

With regard to the Veteran's claim for service connection for bilateral hearing loss, a VA examiner noted in April 2014 that pure tone thresholds that were recorded at that time are not valid for rating purposes because they are unreliable and not in agreement with the Veteran's STRs, word recognition testing, and acoustic reflex testing, which was normal.  During his October 2015 Board hearing, the Veteran testified that he is in possession of records that document recent hearing test results and indicated that these records may support his claim for service connection.  Review of the record reveals that these records have not been associated with the claims file.  Thus, a remand is necessary to request that the Veteran provide these records or authorize VA to obtain the records on remand.  38 U.S.C.A. § 5103A (West 2014).

With regard to the claims for increased initial ratings, review of the record reveals that a supplemental statement of the case was not issued after VA provided examinations to assess the Veteran's right shoulder and tension headache disabilities in April 2014.  The Board finds that the claims for increased ratings must be remanded to afford the Veteran his due process right to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.  See 38 C.F.R. § 19.31(b) (2015); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Further, in light of the Veteran's October 2015 testimony and November 2015 statement that indicates that he has recently undergone surgery to treat right hand and right shoulder conditions, the Board finds that all outstanding and pertinent treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, recent treatment records that pertain to his claim for service connection for bilateral hearing loss and which he referenced during his October 2015 Board hearing.  In addition, associate with the claims file outstanding, pertinent records of his treatment that have not yet been associated with the claims file, to include records that document his recent right hand and right shoulder surgeries.  These efforts should be documented in the claims file.

2.  After conducting any additional development as may become indicated after accomplishing the actions requested in the preceding paragraph, re-adjudicate the claims based on all the evidence of record. If benefits sought on appeal are not granted in full, issue a supplemental statement of the case that contemplates all the evidence, including the April 2014 examinations of the right shoulder and headache impairments if those issues remain in appellate status.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


